COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00037-CV


TRINE KRISTIANSEN TOME                                               APPELLANT

                                        V.

STEPHEN TOME                                                           APPELLEE


                                     ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      This is an appeal from an “Order On Petition For Enforcement Of Spousal

Maintenance.” In a single issue, Appellant Trine Kristiansen Tome argues that

the trial court erred by finding that the award of spousal maintenance in the final

decree of divorce was void. We will affirm.




      1
       See Tex. R. App. P. 47.4.
      Trine and Appellee Stephen Tome signed an agreed final decree of

divorce in 2006, and the trial court subsequently approved the agreements of the

parties and also signed the agreed decree. Six years later, Trine filed a “Petition

For Enforcement Of Spousal Maintenance And Order To Appear,” attempting to

enforce by contempt portions of the decree. The portions of the decree that

Trine sought to enforce categorized certain payments owed by Stephen to Trine

as “maintenance,” including one payment of $60,000 to pay off a vendors’ lien

note in that amount and one payment to pay off the balance of $113,200 owed

on a promissory note executed by Trine and Stephen to purchase their home.

      At the hearing on Trine’s motion to enforce the decree’s two spousal

maintenance awards by contempt, Stephen argued that when the trial court

signed the divorce decree, it did not have jurisdiction to order spousal

maintenance to be paid in two lump sums. Trine ultimately conceded that the

trial court did not have authority to order spousal maintenance “as it was ordered”

in the divorce decree.      Stephen admitted that the decree’s two spousal

maintenance awards were nonetheless enforceable as debts and that he could

be held liable for $183,500 in unpaid debts and interest to Trine. The trial court

signed an order finding that it did not have jurisdiction to award spousal

maintenance as set forth in the divorce decree and denying Trine’s request to




                                        2
hold Stephen in contempt, but the trial court nonetheless awarded Trine a

cumulative money judgment of $183,500 and $6,189.75 in attorney’s fees.2

       Trine perfected this appeal, claiming in her sole issue that “the trial court

erred in finding maintenance orders void in a final decree in a subsequent

collateral challenge.” Trine argues that the issue is whether the provisions of the

original divorce decree awarding spousal maintenance are void or voidable.

      “Jurisdiction” refers to a court’s authority to adjudicate a case. Reiss v.

Reiss, 118 S.W.3d 439, 443 (Tex. 2003) (citing Dubai Petroleum Co. v. Kazi, 12


      2
       The trial court’s order provides, in pertinent part:

      Contempt Enforcement Denied

              The Court considered the pleadings and orders on file, the
      argument of counsel and the authorities submitted. The Court finds
      it did not have jurisdiction to award the maintenance as set out in the
      Agreed Final Decree of Divorce signed August 24, 2006 in the
      manner and in the amount set out therein. IT IS THEREFORE
      ORDERED that the contempt relief sought by Movant to enforce that
      maintenance is denied.

      Money Judgment Stipulated

             The Court finds the parties have stipulated Movant is however
      entitled to a cumulative money judgment. The Court approves the
      stipulation of the parties and IT IS THEREFORE ORDERED that
      Respondent owes a cumulative money judgment of $60,000 plus
      interest of $25,200 from the date of the Agreed Decree of Divorce
      and an additional $98,300 from the date of the Agreed Decree of
      Divorce for his failure to make mortgage payments. The Court
      therefore grants a money judgment in favor of Petitioner, Trine
      Kristiansen Tome against Respondent, Stephen Tome in the total
      amount of $183,500.00 together with interest thereon at the rate of
      5% per annum from November 4, 2013 until paid in full.

                                          3
S.W.3d 71, 75 (Tex. 2000)). In general, as long as the court entering a judgment

has jurisdiction of the parties and the subject matter, the judgment is not void.

Mapco, Inc. v. Forrest, 795 S.W.2d 700, 703 (Tex. 1990). Errors other than lack

of jurisdiction, such as “a court’s action contrary to a statute or statutory

equivalent,” merely render the judgment voidable and may be corrected only

through a direct appeal. Reiss, 118 S.W.3d at 443. When a divorce judgment is

not appealed and appears regular on its face, the judgment will not be subject to

a collateral attack in a subsequent suit. Berry v. Berry, 786 S.W.2d 672, 673

(Tex. 1990).

      Here, neither party challenges the trial court’s jurisdiction over the parties

or the subject matter. The trial court therefore had jurisdiction to award spousal

maintenance, and thus the spousal maintenance awards are not void. The trial

court’s spousal maintenance awards ordering Stephen to make two lump-sum

payments totaling $173,200, do, however, exceed the statutory provisions that

governed spousal maintenance awards in 2006.          See Tex. Fam. Code Ann.

§ 8.001(1) (West 2006) (defining “maintenance” as an award of periodic

payments from the future income of one spouse for the support of the other

spouse); see also Act of May 22, 2001, 77th Leg., R.S., ch. 807, § 1, 2001 Tex.

Gen. Laws 1574, 1577 (amended 2011) (current version at Tex. Fam. Code Ann.

§ 8.055(a) (West Supp. 2014)) (stating that court may not order maintenance that

requires an obligor to pay monthly more than the lesser of $5,000 or twenty

percent of the spouse’s average monthly income). Because the amount and the

                                         4
terms of payment of the spousal maintenance awards were not authorized by the

statutes in effect at the time that the divorce decree was signed, the spousal

maintenance awards in the final decree of divorce were voidable but could be

corrected through a direct appeal from the divorce decree.          See Reiss, 118

S.W.3d at 443. No such appeal was taken. And thus Stephen’s argument—

challenging the trial court’s jurisdiction to order spousal maintenance in the 2006

final decree of divorce at the hearing on Trine’s motion to enforce—was an

impermissible collateral attack on the 2006 final decree of divorce. We therefore

hold that the trial court erred by finding that it did not have jurisdiction to award

spousal maintenance and thus implicitly finding that the spousal maintenance

awards were void.

      To obtain reversal of a judgment based upon an error in the trial court, the

appellant must show that the error occurred and that it probably caused rendition

of an improper judgment or probably prevented the appellant from properly

presenting the case to this court.     Tex. R. App. P. 44.1(a); Romero v. KPH

Consolidation, Inc., 166 S.W.3d 212, 225 (Tex. 2005).

      Here, Trine has not articulated any harm that she suffered as a result of

the trial court’s error. Cf. Winkle v. Winkle, 951 S.W.2d 80, 90 (Tex. App.—

Corpus Christi 1997, writ denied) (noting that appellant had articulated no

particular harm resulting from the trial court’s voidable premature order of

execution). In fact, Trine would be unable to demonstrate any harm because the

trial court, even after erroneously finding that it did not have jurisdiction to award

                                          5
spousal maintenance as set forth in the divorce decree, still enforced both

spousal maintenance provisions as debts and awarded Trine a cumulative

money judgment, plus attorney’s fees, as she had requested in her petition for

enforcement.3 Because Trine has failed to show that she was harmed by the trial

court’s error, we overrule Trine’s sole issue and affirm the trial court’s judgment.



                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.

DELIVERED: August 14, 2014




      3
       To the extent that the remand Trine seeks in her appellate brief is for
purposes of obtaining a contempt order, the amounts at issue are actually debts,
which are not enforceable by contempt. See Tex. Const. art. I, § 18 (“No person
shall ever be imprisoned for debt.”); In re Dupree, 118 S.W.3d 911, 914–16 (Tex.
App.—Dallas 2003, orig. proceeding) (holding that divorce decree’s contractual
alimony—which exceeded the statutory provisions for the amount, duration, and
termination of spousal maintenance—was considered a contract and was not an
agreement for spousal maintenance; therefore, trial court had no authority to
enforce contractual alimony obligation by contempt).

                                          6